256 S.W.3d 158 (2008)
Alfred FLEMONS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 90140.
Missouri Court of Appeals, Eastern District, Division Four.
May 20, 2008.
S. Kristina Starke, Saint Louis, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen. Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before MARY K. HOFF, P.J., SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Alfred Flemons (Appellant) appeals the motion court's judgment denying his Rule 24.035[1] motion (Rule 24.035 motion) for post-conviction relief. We have reviewed the briefs of the parties and the record on appeal and conclude that the motion court's findings are not clearly erroneous. Allen v. State, 219 S.W.3d 273, 276 (Mo. App. S.D.2007). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).
NOTES
[1]  All rule citations are to the Mo. R.Crim. P. 2004.